Citation Nr: 1745428	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-18 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for glaucoma, to include as related to exposure to herbicide agents and as secondary to service-connected diabetes mellitus and/or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1962 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2014, the Veteran testified at a Travel Board hearing at his local RO held before the undersigned Veterans Law Judge.  A copy of the transcript from that hearing is of record.

This case was subsequently remanded for further development in June 2014, February 2016, and January 2017.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any further delay, particularly seeing as how this case has previously been remanded a number of times, remand for further development and substantial compliance with the prior remand directives is again required.

The prior remands were necessary because although the Veteran had been provided with VA examination pertaining to his claim of entitlement to service connection for glaucoma, the medical opinions regarding the glaucoma's etiology were inadequate for adjudicatory purposes.   It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In its January 2017 Remand, the Board found that no rationale had been provided concerning the potential relationships between the Veteran's glaucoma and exposure to herbicide agents, prior eye infections, diabetes mellitus, and hypertension, and therefore, the opinions provided were inadequate.  The remand instructions made it clear that complete rationales for all opinions provided were required, and in particular, directed that the examiner must address the relationships between glaucoma and diabetes and glaucoma and hypertension.

The Veteran was provided with a supplemental VA medical opinion in June 2017.  The physician stated that he had reviewed the claims file and relevant records, and found that it was less likely as not that the Veteran's glaucoma is related to his history of in-service eye infection (viral conjunctivitis) because conjunctivitis is a self-limiting disease and a history of eye infection is not a risk factor for developing open angle glaucoma.  The examiner also opined that it was less likely as not that the Veteran's glaucoma is related to exposure to herbicides, but again stated that a "[h]istory of exposure to eye infection is not an established risk factor for developing open angle glaucoma."

The same physician provided an addendum medical opinion in July 2017, stating that it was less likely as not that the Veteran's open angle glaucoma is proximately due to or has been aggravated by his service-connected diabetes or hypertension.  The physician noted that established risk factors for open angle glaucoma include older age, family history of open angle glaucoma, myopia, central corneal thickness, and increased intraocular pressure, and stated that neither diabetes nor hypertension are established risk factors for open angle glaucoma.  With regard to the Veteran's diabetes mellitus, the physician acknowledged that neovascular glaucoma is associated with diabetes, but stated that the Veteran's glaucoma was not of this type.

Unfortunately, when taken together, the medical opinions provided are not found to be adequate.  While the June 2017 physician provided opinions with cursory rationale that a history of eye infection, diabetes mellitus, and hypertension are not established risk factors for open angle glaucoma, he provided neither citation to medical literature nor further explanation to support these conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The rationale provided is in itself conclusory, and is thus found to provide an inadequate basis for adjudication at this time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Further, the Board notes that during the relevant appeal period, VA treatment records document diagnoses for the Veteran including primary open angle glaucoma, normal tension glaucoma, and low tension glaucoma.  Again, although the physician stated that the Veteran had open angle glaucoma, there is no explanation of how open angle glaucoma is differentiated from neovascular glaucoma and there is, further, no mention of, or explanation concerning, the other glaucoma diagnoses found in the record 

On remand, the Veteran's claims file should be referred to an appropriate physician, ideally an ophthalmologist, for a supplemental opinion concerning the etiology of the Veteran's glaucoma including a sufficiently-detailed rationale so as to allow the Board to assess the probative value of the opinion without making its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that, as lay adjudicators, Board members may not make their own unsubstantiated medical conclusions).  If no such specialist is available, the AOJ should so indicate and the Board may refer the case out for a medical expert opinion once the case is returned to the Board for appellate review.

As an additional matter, the Veteran submitted a statement in support of his claim in June 2006 on which he wrote that he received treatment, including vision care, at the Kirtland Air Force Base in Albuquerque, New Mexico from 1984 to 1988.  Review of the claims file reveals no indication that such records have been requested by VA.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, efforts should be taken to obtain these relevant treatment records.   

As the Board is remanding this claim for further development, action should also be taken to associate any updated VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain records of any and all treatment for the Veteran at the Kirtland Air Force Base from 1984 through 1988 and associate them with the file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Obtain any and all of the Veteran's updated and outstanding VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and the federal facilities must provide a negative response if no records are found.

3.  After completing the above and associating all responsive records with the claims file, refer the Veteran's claims file to an appropriate medical specialist ("reviewer") who has not yet provided an opinion on this matter, preferably one with expertise in ophthalmology, to provide a supplemental VA medical opinion as to the etiology of the Veteran's glaucoma.  If an eye specialist is unavailable or the AOJ determines that the time it would take to obtain an opinion from such specialist is overly long, the AOJ should so note in the file, skip the following, and continue directly to Remand Directive 5.    

In the event that an eye specialist is available to provide a timely opinion, the reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then address the following:

a.  The Veteran has been given diagnoses of glaucoma during the relevant appeal period (February 2006 to the present), specifically including primary open angle glaucoma, low tension glaucoma, and normal tension glaucoma.  The reviewer is asked to clarify the difference between such diagnoses, and to confirm or rule out whether the Veteran has had more than one type of glaucoma disorder during the appeal period, whether or not it has since resolved.

For the following questions, "current glaucoma" refers to any type of glaucoma found to be present for any portion of the appeal period.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current glaucoma arose during or within one year following his military service.

c.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current glaucoma is etiologically related to an in-service eye infection and/or the Veteran's conceded exposure to herbicide agents in the Republic of Vietnam.              

d.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current glaucoma is proximately due to (caused by) or has been aggravated by his service-connected diabetes mellitus.

e.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current glaucoma is proximately due to (caused by) or has been aggravated by his service-connected hypertension.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed, to include citation to specific evidence in the claims file, discussion of the medical processes involved, and/or citation to relevant medical treatise evidence as necessary.  The reviewer is advised that a rationale itself stated as an unsupported conclusion will be inadequate for the Board's purposes (e.g. it is less likely as not that the Veteran's disability was caused/aggravated by his diabetes mellitus because diabetes mellitus is not a risk factor for this disability.) 

However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

4.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim of entitlement to service connection for glaucoma, to include as related to herbicide agent exposure and as secondary to service-connected diabetes mellitus and/or hypertension.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




